Exhibit 10.13

 

EMPLOYMENT AGREEMENT


(Michael Leedy)



THIS AGREEMENT is by and between American Eagle Outfitters, Inc. ("Company") and
Michael Leedy ("Executive"), and is effective as of the date it has been fully
executed by both parties.

Company agrees to promote Executive to Executive Vice President - New Business
Concept (specific name of New Business Concept to be determined) ("EVP - New
Business") and Executive hereby accepts this offer of continued employment and
agrees to serve Company subject to the general supervision, advice and direction
of Company's President and Co-Chief Executive Officer and Board of Directors
("Board"), and upon the following terms and conditions:

1.    Position and Duties. Executive shall be employed as Company's EVP - New
Business, with such authority and duties as are set forth in the Primary
Position Responsibilities description for this position a copy of which has been
provided to Executive, and shall perform such other services and duties as the
Board may from time to time designate, including without limitation the
development of new businesses and product lines for the Company (the "New
Business"); provided, however, that in the event that the Board determines, at
any time, to discontinue the New Business, Executive agrees that he shall be
employed as the Company's Executive Vice President - New Business Development.
To become effective at the beginning of fiscal year 2005, consideration will be
given for Executive to assume the added responsibility of becoming the President
of the New Business, which consideration will include the following factors: (i)
New Business performance results; (ii) individual performance results; (iii)
leadership capacity as demonstrated though successful retention, development and
succession planning of all associates within Executive's responsibility; and
(iv) Executive Committee relationships and support.

        1.1.    Executive agrees to devote his full business time, best efforts,
and undivided attention to the business and affairs of Company, except for any
vacations, illness, or disability. Executive shall not engage in any other
businesses that would interfere with his duties, provided that nothing contained
herein is intended to limit Executive's right to make passive investments in the
securities of publicly-owned companies or other businesses which will not
interfere or conflict with his duties hereunder. Nothing herein is intended to
restrict Executive from serving on civic or charitable boards or committees,
delivering lectures, fulfilling speaking engagements or teaching at educational
institutions; provided, however, that such activities shall be mutually agreed
upon in advance by Company's President and Executive.

        1.2.    Except as provided in paragraph 3.9, Executive shall office at
Company's headquarters in Warrendale, PA, or at such other location designated
by Company, which is within a 50-mile radius of Warrendale, PA. Nothing herein
is intended to limit Executive's business-related travel.

        1.3.    Executive agrees that he shall at all times observe and be bound
by all rules, policies, practices, and resolutions heretofore or hereafter
adopted in writing by Company which are generally applicable and provided to
Company's officers and employees and which do not otherwise conflict with this
Agreement.

        1.4.    Company shall indemnify Executive in the performance of his
duties and responsibilities and advance expenses in connection therewith to the
same extent as other senior executives and officers. Such rights shall not be
subject to arbitration under paragraph 6.

2.    Term

. This Agreement shall terminate on February 3, 2007 (with the period from
August 3, 2003 through the last day of fiscal 2006 constituting the "Initial
Term" of this Agreement) unless sooner terminated as provided herein; provided,
however, that this Agreement shall be extended automatically for successive one
fiscal year periods unless either party notifies the other of an intent to
terminate, in writing, at least 60 calendar days prior to the date of automatic
extension.



3.    Compensation

.



        3.1.    Base Salary. For the remainder of fiscal 2003, Executive's
annual base salary will remain at $430,000 as compensation for his services
hereunder, and be adjusted to $465,000 for fiscal 2004, and for fiscal 2005 and
fiscal 2006 the Chairman and President shall recommend to the Compensation and
Stock Option Committee ("Committee") of the Board that Executive receive an
annual base salary of $500,000 and $540,000, respectively, assuming satisfactory
performance in each prior fiscal year. In each case said amounts shall be
payable in equal installments in accordance with Company's payroll practices for
executive employees. At the end of each fiscal year, including without
limitation fiscal 2004 and fiscal 2005, Executive's salary will be reviewed in
comparison to salaries of other executive employees at the Company and in the
industry and increases to Executive's salary may be made if warranted in the
sole discretion of the Committee, but said salary shall not be decreased.



        3.2.    Incentive Bonus

. Executive will be eligible to receive an annual incentive bonus targeted at
70% of his base salary in each fiscal year or other performance period
established under Company's Management Incentive Plan" ("the Bonus Plan"), with
the 70% target beginning in fiscal 2004 and remaining at 60% for fiscal 2003.
The Bonus Plan conditions the payment of this annual performance bonus based on
achievement of pre-determined performance goals set forth in writing and based
on objective measurements all established by the Committee; provided, however,
that for each full fiscal year Executive has the added responsibility of being
the President of the New Business, such performance targets shall relate
specifically to the New Business rather than the Company. The Committee must
verify that the performance goals and other material terms are met prior to
payment. It is the parties' intention that the Bonus Plan be adopted and
administered in a manner that enables Company to deduct for federal income tax
purposes the amount of any annual incentive bonus. The incentive bonus
determined to be due, if any, will be paid in a lump sum within 120 calendar
days after the close of Company's fiscal year and completion of an outside audit
by Company's then current outside audit firm. Appropriate adjustments to
Executive's annual incentive bonus will be made by the Committee in its
discretion in the event that the Bonus Plan is modified or terminated or under
any replacement plan.



        3.3.    Stock

.



                        3.3.1.    Stock Grant. The Chairman and President shall
recommend to the Committee that Executive receive a series of annual grants of
restricted stock, with one grant for each full fiscal year during the term of
this Agreement, which series of grants will be for a combined recommended total
of 45,000 shares of Company's common stock during the Initial Term or 15,000
shares per year beginning with fiscal 2004, and each grant will be made pursuant
to and subject to all terms and conditions set forth in Company's 1999 Stock
Incentive Plan ("the Stock Plan"). The Chairman and President's recommendation
to the Committee for restricted stock grants to Executive for fiscal years after
2006 will be consistent with Company's then current compensation policies.
However, Executive is eligible for additional restricted stock grants at the
recommendation of the President. Pursuant to the terms of the Stock Plan, the
Committee will condition the vesting of this restricted stock based on
achievement of pre-determined performance goals set forth in writing and based
on objective measurements all established by the Committee provided, however,
that for each full fiscal year Executive has the added responsibility of being
the President of the New Business, such performance targets shall relate
specifically to the New Business rather the Company. Committee must verify that
the performance goals and other material terms are met prior to vesting. If the
performance goals are not met then the restricted stock will be forfeited. It is
the parties' intention that the Stock Plan be adopted and administered in a
manner that enables Company to deduct for federal income tax purposes the full
value of all annual restricted stock grants. The delivery of restricted stock
earned, if any, will be made within 120 calendar days after the close of the
applicable fiscal year of the Company and completion of the audit of the annual
financial statements by Company's then current outside audit firm. The parties
acknowledge that the grant of any restricted shares by the Committee is
contingent upon the availability of shares under the Stock Plan.



                    3.3.2.    Stock Options

. The Chairman and President shall recommend to the Committee that Executive
receive a series of annual grants of stock options, with one grant for each full
fiscal year during the term of this Agreement, which series of grants will be
for a combined recommended total of 150,000 shares of Company's common stock
during the Initial Term or 50,000 shares per year beginning with fiscal 2004,
and each grant will be made pursuant to and subject to all terms and conditions
set forth in Company's Stock Plan and in a manner consistent with the Company's
then current compensation policies. The Chairman and President's recommendation
to the Committee for stock option grants to Executive for fiscal years after
2006 will be consistent with Company's then current compensation policies.
However, Executive is eligible for additional stock option grants at the
recommendation of the President. The parties acknowledge that the grant of any
options by the Committee is contingent upon the availability of shares under the
Stock Plan and in the event that the Company's Stock Option program is replaced
with another program, it will be recommended to the Committee that Executive
receive grants under the replacement program.



        3.4.    Vacation. During the term of this Agreement, Executive shall be
entitled to vacation commensurate with other senior executives. The dates of
said vacations shall be mutually agreed upon by Company's President and
Executive.



        3.5.    Business Expenses; NYC Apartment

. Company shall pay, advance or reimburse Executive for all normal and
reasonable business-related expenses, including travel expenses, incurred in the
performance of his duties so long as Executive completes appropriate expense
reports and submits receipts in accordance with Company's practices. Company
shall furnish Executive with company credit cards provided to other senior
executives for use solely in the performance of his duties. In lieu of hotel
expense reimbursement for travel to New York City by Executive for Company
business, at its election Company may provide Executive an apartment (which is
reasonably satisfactory to Executive) for such portion of the term of this
Agreement as determined by the Company if Executive does not relocate to New
York City.



        3.6.    Auto Allowance

. During the terms of this Agreement, Company will provide Executive with an
automobile allowance of $750 per month. Any amount included in Executive's W-2
wages relative to this allowance shall be grossed up for tax purposes. (The term
"grossed up" as used in this Agreement refers to a payment to Executive in an
amount that, after reduction for any income or excise taxes due, is equal to the
net amount payable.)



        3.7.    Taxes

. The compensation provided to Executive hereunder shall be subject to any
withholdings and deductions required by any applicable tax laws.



        3.8.    Benefit Plans

. Executive is entitled to participate in any deferred compensation or other
employee benefit plans, including any retirement, profit sharing or 401(k)
plans; group life, health, hospitalization and disability insurance plans;
deferred compensation plans; discount privileges; incentive bonus plans; and
other employee welfare benefits made available generally to, and under the same
terms as, Company's executives.



        3.9.    Relocation Benefits

. In the event that the operation of the New Business is headquartered in the
New York City area, then Executive and his family shall relocate to the New York
City Metropolitan area, Company will pay for such relocation in accordance with
the Company's customary practices for executive relocations. Company agrees to
reimburse Executive, after submission of the appropriate expense reports and
receipts, for reasonable out-of-pocket expenses related to such relocation.



4.    Executive's Obligations

.



        4.1.    Confidential Information. Executive agrees that during and after
his employment, any "confidential information" as defined below shall be held in
confidence and treated as proprietary to Company. Executive agrees not to use or
disclose any confidential information except to promote and advance the business
interests of Company. Executive agrees that upon his separation from employment,
for any reason whatsoever, he shall not take or copy, and shall immediately
return to Company, any documents that constitute or contain confidential
information. "Confidential information" includes, but is not limited to, any
confidential data, figures, projections, estimates, pricing data, customer
lists, buying manuals or procedures, distribution manuals or procedures, other
policy and procedure manuals or handbooks, supplier information, tax records,
personnel histories and records, company phone directories, lists of associates,
organizational charts, information regarding sales, information regarding
properties and any other confidential information regarding the business,
operations, properties or personnel of Company which are disclosed to or learned
by Executive as a result of his employment, but shall not include his personal
personnel records. Confidential information shall not include any information
that (i) Executive had in his possession prior to his first performing services
for Company; (ii) becomes a matter of public knowledge thereafter through
sources independent of Executive; (iii) is disclosed by Company without
restriction on its use; or (iv) is required to be disclosed by law or
governmental order or regulation.



        4.2.    Solicitation

.



                    4.2.1.    Employees. Executive agrees that during his
employment and for two years after the end of his employment, for any reason, he
shall not, directly or indirectly, solicit Company's employees to leave their
employment; he shall not employ or seek to employ them; and, he shall not cause
or induce any of Company's competitors to solicit or employ Company's employees.



                    4.2.2.    Third Parties

. Executive agrees that during his employment and for two years following the
end of his employment, for any reason, he shall not, either directly or
indirectly, recruit, solicit or otherwise induce or influence any customer,
supplier, sales representative, lender, lessor or any other person having a
business relationship with Company to discontinue or reduce the extent of such
relationship except in the course of his duties pursuant to this Agreement and
with the good faith objective of advancing Company's business interests.



        4.3.    Noncompetition

. Executive agrees that for a period of one year following the end of his
employment, except in the case of an involuntary termination by Company under
paragraphs 5.3.1 or 5.3.2 below, he shall not, either directly or indirectly,
accept employment with, act as a consultant to, or otherwise perform the same
services (which shall be determined regardless of job title) for any business
that directly competes with Company's business, which is understood to be the
design, manufacture and retail sale of specialty clothing, accessories, shoes,
and related merchandise at Company's physical, brick and mortar locations. The
foregoing notwithstanding, in the event that there are insufficient shares
available under the Stock Plan and Executive does not receive a grant of
Restricted Stock or options as contemplated under paragraphs 3.3.1 and 3.3.2
above and if there is no replacement compensation program for the Stock Plan,
then in those events Executive shall not be obligated under this paragraph 4.3.



        4.4.    Cooperation

.



                    4.4.1.    With Company. Executive agrees to cooperate with
Company during the course of all third-party proceedings arising out of
Company's business about which Executive has knowledge or information. Such
proceedings may include, but are not limited to, internal investigations,
administrative investigations or proceedings, and lawsuits (including pre-trial
discovery). For purposes of this paragraph, cooperation includes, but is not
limited to, Executive's making himself available, upon reasonable notice and at
mutually agreeable time, for interviews, meetings, depositions, hearings, and/or
trials without the need for subpoena or assurances by Company, providing any and
all documents in his possession that relate to the proceeding, and providing
assistance in locating any and all relevant notes and/or documents. Company
shall reimburse Executive for all reasonable out-of-pocket expenses incurred in
connection with such proceedings, and if such proceedings take place after the
term of this Agreement, Company shall compensate him at the rate of $125 per
hour.



                    4.4.2.    With Third Parties

. Except to the extent otherwise required by law, Executive agrees to
communicate with, or give statements to, third parties relating to any matter
about which Executive has knowledge or information as a result of his employment
only to the extent that it is Executive's good faith belief that such
communication or statement is in Company's business interests.



                    4.4.3.    With Media

. Executive agrees to communicate with, or give statements to, any member of the
media (print, television or radio) relating to any matter about which Executive
has knowledge or information as a result of his employment only to the extent
that it is Executive's good faith belief that such communication or statement is
in Company's business interests.



        4.5.    Remedies

. Executive agrees that any disputes under this paragraph shall not be subject
to arbitration. If Executive breaches this paragraph, the damage will be
substantial, although difficult to quantify, and money damages may not afford
Company an adequate remedy; therefore, if Employee breaches or threatens to
breach this paragraph, Company shall be entitled, in addition to other rights
and remedies, to specific performance, injunctive relief and other equitable
relief to prevent or restrain such conduct.



5.    Termination and Related Benefits

.



        5.1.    Death. This Agreement shall terminate automatically upon
Executive's death, and Company shall pay his surviving spouse, or if he leaves
no spouse, his estate, any base salary earned by Executive, and any rights or
benefits that have vested. In addition, Company shall pay Executive's surviving
spouse, or if he leaves no spouse, his estate, a pro rata share of any declared
but unpaid incentive bonus for the year in which Executive dies (pro-rated on
the basis of the actual number of days worked by Executive). Such bonus shall be
paid in accordance with paragraph 3.2. above.



        5.2.    Permanent Disability

. Upon Executive's permanent disability, Company shall have the right to
terminate this Agreement immediately with written notice. For these purposes,
permanent disability shall mean that Executive fails to perform his duties on a
full-time basis for a period of more than 90 calendar days during any 12-month
period, due to a physical or mental disability or infirmity. If this Agreement
is terminated due to Executive's permanent disability, Company shall pay
Executive any base salary earned and any rights or benefits that have vested. In
addition, Company shall pay Executive a pro rata share of any declared but
unpaid incentive bonus for the year in which Executive becomes disabled
(prorated on the basis of the actual number of days worked by Executive). Such
bonus shall be paid in accordance with paragraph 3.2. above



        5.3    Termination by Company

.



                    5.3.1.    At End of Term. Company may terminate this
Agreement at the end of its term or any extension thereof by giving 60 calendar
days' written notice to Executive. Company may, in its sole discretion, require
Executive to cease active employment and pay out the 60-day notice period. Upon
a termination at the end of this Agreement, Company shall have the same
obligations to Executive as those set forth in paragraph 5.3.2 below (e.g.,
severance of one year's base salary and continuation of medical coverage).

                    5.3.2.    During the Term. In addition to as provided below
in paragraph 5.3.3, Company may terminate this Agreement during its term, for
any reason, upon 30 days' written notice to Executive. Company may, in its sole
discretion, require Executive to cease active employment immediately. In the
event of a termination under this paragraph 5.3.2, Company shall have the
following obligations:



  (i)   Pay Executive severance in an amount equal to one year of Executive's
then current base salary from the last day of active employment through the
Severance Period, which shall be paid in equal installments over the Severance
Period; provided, however, that such salary shall cease to be paid if Executive
accepts or performs comparable employment. For purposes of this Agreement, the
term Severance Period shall mean, as elected by the Executive within ten (10)
days of termination pursuant to this Paragraph 5.3.2., either: (i) the 12-month
period immediately following the date of termination or (ii) the 24-month period
immediately following the date of termination, with the understanding that
election to receive the one year base salary severance amount over 24 months
will not increase the total amount of severance and the installment payments
will be one half of the amount that would have been paid in the 12 month period
and that acceptance of comparable employment ends the Severance Period;        
  (ii)   With respect to each full fiscal year that the Executive has been
employed by the Company prior to the date of termination, pay Executive any
incentive bonus that has been or is later declared with respect to each such
fiscal year, but is unpaid as of the termination date;           (iii)  
Continue Executive's medical coverage for the Severance Period, under the same
terms as provided to other Company executives; provided, however, that such
coverage shall cease upon Executive's becoming eligible for similar coverage
under another benefit plan; and          

(iv)



 

    Stock options previously granted to Executive shall continue to vest and to
the extent vested shall continue to be exercisable during the Severance Period,
and vested options shall be exercisable for 30 days thereafter.

                            5.3.3.     For Cause. Company may terminate this
Agreement during its term if it has "cause" to do so. For purposes of this
paragraph, the term "cause" means the following:           (i) Willful violation
of laws and regulations governing Company;           (ii) Willful failure to
substantially comply with any material terms of this Agreement, provided Company
shall make a written demand for substantial compliance setting forth the
specific reason(s) for same and Executive shall have 60 days to cure, if
possible;           (iii) willful breach of fiduciary duties;           (iv)
willful damage, willful misrepresentation, willful dishonesty, or other willful
conduct which Company determines has had or is likely to have a material adverse
effect upon Company's operations, assets, reputation or financial conditions; or
          (v) willful breach of any stated material employment policy of
Company.         Failure to meet performance targets and measures shall not
constitute "cause" as that term is used herein. Executive may have an
opportunity to be heard by the Board prior to a termination for cause. For
purposes of this paragraph, Executive's acts or omissions shall be considered
"willful" if done without a good faith, reasonable belief that such act or
omission was in Company's best interest. In the event of termination for cause,
Company's obligations hereunder cease on Executive's last day of active
employment, unless otherwise provided herein.        

        5.4.    Termination by Executive.

                    5.4.1.    At End of Term. Executive may terminate this
Agreement at the end of its term or any extension of this Agreement by giving 60
calendar days' written notice to Company's Chairman. Company may, in its sole
discretion, accept Executive's termination effective immediately; provided,
however, that it shall continue to pay Executive for 60 calendar days. Company
shall thereafter have no obligations to Executive under this Agreement.



                    5.4.2.    Voluntary Resignation

. Executive may terminate this Agreement by his voluntary resignation. Executive
shall give at least 60 calendar days' written notice of his intention to resign
to Company's Chairman, which Company may accept immediately. In the event of
Executive's resignation, Company will have no further obligations or liability
hereunder except as provided herein.



        5.5.    Salary Due at Termination

. In the event of any termination of Executive's employment under this
Agreement, Executive (or his estate) shall be paid any unpaid portion of his
salary that has accrued by virtue of his employment during the period prior to
termination, and any unpaid, declared bonus, together with any unpaid business
expenses properly incurred under this Agreement prior to termination. Such
amounts shall be paid within 15 days of the date of termination, unless
otherwise provided herein. Executive (or his estate) shall also be entitled to
any rights or benefits that have vested.



6.   

Arbitration. Unless stated otherwise herein, the parties agree that arbitration
shall be the sole and exclusive remedy to redress any dispute, claim or
controversy involving the interpretation of this Agreement or the terms,
conditions or termination of this Agreement or the terms, conditions or
termination of Executive's employment with Company. The parties intend that any
arbitration award shall be final and binding and that a judgment on the award
may be entered in any court of competent jurisdiction and enforcement may be had
according to its terms. This paragraph shall survive the termination or
expiration of this Agreement.



        6.1.    Arbitration shall be held in Pittsburgh, PA, and shall be
conducted by a retired federal judge or other qualified arbitrator mutually
agreed upon by the parties in accordance with the Voluntary Arbitration Rules of
the American Arbitration Association then in effect. The parties shall have the
right to conduct discovery pursuant the Federal Rules of Civil Procedure;
provided, however, that the Arbitrator shall have the authority to establish an
expedited discovery schedule and cutoff and to resolve any discovery disputes.
The Arbitrator shall not have jurisdiction or authority to change any provision
of this Agreement by alterations of, additions to or subtractions from the terms
hereof. The Arbitrator's sole authority in this regard shall be to interpret or
apply any provision(s) of this Agreement. The Arbitrator shall be limited to
awarding compensatory damages, including unpaid wages or benefits, but shall
have no authority to award punitive, exemplary or similar-type damages.

        6.2.    Any claim or controversy not sought to be submitted to
arbitration, in writing, within 120 days of when it arose shall be deemed waived
and the moving party shall have no further right to seek arbitration or recovery
with respect to such claim or controversy.

        6.3.    The arbitrator shall be entitled to award expenses, including
the costs of the proceeding, and reasonable counsel fees.

        6.4.    The parties hereby acknowledge that since arbitration is the
exclusive remedy, neither party has the right to resort to any federal, state or
local court or administrative agency concerning breaches of this Agreement,
except as otherwise provided herein in paragraph 6, and that the decision of the
Arbitrator shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any arbitrable claim or controversy.

7.    General Provisions

.



        7.1.   

The parties agree that the covenants and promises set forth in paragraphs 4, 5
and 6 shall survive the termination of this Agreement and continue in full force
and effect.



        7.2.    Except as otherwise provided in paragraph 6.2 above, failure to
insist upon strict compliance with any term hereof shall not be considered a
waiver of any such term.   

        7.3.    This Agreement and its attachments, along with any other
document or policy or practice referenced herein (which are collectively
referred to as "Agreement" herein), contain the entire agreement of the parties
regarding Executive's employment and supersede any prior written or oral
agreements or understandings relating to the same. No modification or amendment
of this Agreement shall be valid unless in writing and signed by or on behalf of
both parties.

        7.4.    Once signed by both parties, this Agreement shall be binding
upon and shall inure to the benefit of the heirs, successors, and assigns of the
parties.

        7.5.    This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provisions of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

        7.6.    The validity, construction, and interpretation of this Agreement
and the rights and duties of the parties hereto shall be governed by the laws of
the State of Ohio, without reference to the Ohio choice of law rules.

        7.7.    Any written notice required or permitted hereunder shall be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company's President at Company's corporate headquarters in Warrendale, PA, or
to Executive at the most recent home address. Notices are effective upon
receipt.

        7.8.    The rights of Executive under this Agreement shall be solely
those of an unsecured general creditor of Company.

        7.9.    The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

[signature page follows]

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement.

    EXECUTIVE

          /s/ Michael Leedy      Michael Leedy           Signed:  July 30, 2003
          AMERICAN EAGLE OUTFITTERS, INC.      

By:

  /s/ Roger Markfield     Roger Markfield

Its:

  President and Co-Chief Executive Officer           Signed:  July 30, 2003

 


 